United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3659
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota
Jerome T. Schiefen,                     *
                                        *      [TO BE PUBLISHED]
             Appellant.                 *
                                   ___________

                            Submitted: March 6, 1998
                                Filed: March 20, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Jerome T. Schiefen appeals from his conviction and 56-month sentence imposed
by the United States District Court1 for the District of South Dakota, after a jury
convicted him of threatening a federal district court judge, in violation of 18 U.S.C.
§ 115, and of obstructing justice, in violation of 18 U.S.C. § 1503. For the reasons
discussed below, we affirm.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
       In December 1995, Schiefen mailed to the home of a United States district judge
a letter stating that a judgment of foreclosure the judge had entered against Schiefen
was “unconstitutional . . . and invalid as it is signed by a Foreign Agent,” that Schiefen
would do “Whatever is done through necessity is done without any intention; and the
agent is not legally responsible”; and that the judge “should know what the punishment
for treason is after the finding of the supreme Court.” Attached to the letter was a
Public Notice of Treason, which stated in part that “TREASON by law, is punishable
by the DEATH PENALTY.”

       Schiefen was charged with obstructing justice and threatening a federal official.
Schiefen filed several motions objecting to jurisdiction and venue in the United States
District Court for the District of South Dakota, which the district court denied. After
a two-day trial, the jury returned a guilty verdict on both counts. The district court
sentenced Schiefen to 56 months imprisonment and 3 years of supervised release, fined
him $10,000, and ordered him to pay his court-appointed attorney.

      Schiefen&s venue and jurisdiction arguments are without merit. Because the
federal district court has exclusive jurisdiction over federal crimes, see 18 U.S.C.
§ 3231, and the alleged conduct occurred in South Dakota, see Fed. R. Crim. P. 18,
jurisdiction and venue were proper in the United States District Court for the District
of South Dakota. Schiefen&s argument that Article I, Section 8, Clause 17 of the
Constitution sets forth the exclusive parameters of the federal court&s jurisdiction is
meritless. In addition, the Federal Register notice requirements do not apply to federal
criminal statutes. See 44 U.S.C. § 1505(a) (matters to be published in Federal
Register); 5 U.S.C. §§ 551(1)(A) (Congress excluded from definition of agency), 552
(material agencies must publish).

      Schiefen argues there was insufficient evidence to support the verdict. In
reviewing that argument, we must affirm if “#the evidence adduced at trial could
support any rational determination of guilt beyond a reasonable doubt.&” United States

                                           -2-
v. McKinney, 88 F.3d 551, 555 (8th Cir. 1996) (quoted case omitted). Under 18
U.S.C. § 115(a)(1)(B), the key is “whether the defendant intentionally communicated
the threat . . . not that the threat was credible or could be immediately carried out.”
United States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997). “Whether a particular
statement may properly be considered to be a threat is governed by an objective
standard--whether a reasonable person would foresee that the statement would be
interpreted by those to whom the maker communicates the statement as a serious
expression of intent to harm or assault.” United States v. Orozco-Santillan, 903 F.2d
1262, 1265 (9th Cir. 1990).

        Upon our review of the record, including the trial transcript, we conclude that
there was sufficient evidence presented showing Schiefen intentionally mailed the
letter, and that the jury could conclude that under the circumstances a reasonable
person would foresee that the district judge would--as he testified at trial he did--
perceive the language as a threat. The jury&s verdict is thus supported by the evidence.

       Schiefen&s other arguments on appeal are without merit and do not warrant
further discussion. We deny all of Schiefen&s outstanding motions on appeal.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-